Judgment affirmed. Grounds stated in journal entry.
It is ordered and adjudged by this court, that the judgment of the said circuit court be, and the same is, hereby affirmed. This court finds that said circuit court correctly found that the demurrer of the defendant to the amended petition in the court of common pleas should have been overruled, this court being of the opinion that if the deposit involved in-the proceeding is claimed by the plaintiff in error to have been a special deposit, or that no interest was received thereon it should plead such a state of facts by affirmative allegations in an answer to be filed in the cause.
Nichols, C. J., Johnson, Donahue, Wanamaker, Newman and Wilkin, JJ., concur.